Exhibit 10.1

LOGO [g251158g61r84.gif]

09/06/2016

Rubicon Technology, Inc.

900 E Green Street Unit A

Bensenville, IL 60106

Attn: Mardel Graffy

Re: Pay-Off Letter

Dear Mardel:

We refer to the Loan and Security Agreement dated as of 01/02/2013 (as the same
may from time to time have been amended, restated, or otherwise modified, the
“Loan Agreement”) by and between Rubicon Technology, Inc & RubiconWorldwide,
LLC, a (“Borrower”) and Silicon Valley Bank (“Bank”). Capitalized terms used but
not otherwise defined herein shall have the meanings given them in the Loan
Agreement.

Borrower has advised Bank that it intends to repay all amounts due and owing
under the Loan Agreement and has requested that Bank provide Borrower with
appropriate pay-off amounts for the principal, interest, and other amounts owing
by Borrower to Bank under the Loan Documents (as defined below) (such amounts,
collectively, the “Obligations”). The pay-off amounts for Borrower as of
09/09/2016 (the “Computation Date”) under the Loan Documents are as follows
(collectively, together with any additional interest accruing after the
Computation Date that must be repaid by Borrower, the “Pay-Off Amount”):

 

Principal

   $ 0.00   

Interest

   $ 0.00   

Unused Line Fee

   $             2,739.73   

Legal Expense

   $ TBD   

Statement Fee

   $ 15.00   

Total Amount Owing

   $ 2,754.73   

From and after the Computation Date and until 12:00 pm Pacific time on the
Pay-Off Date (as defined below), interest shall continue to accrue on the unpaid
principal amount at the rate set forth in the Loan Agreement. The per diem
accrual of interest on the unpaid principal amount is $342.47. Upon request of
Borrower, Bank shall provide Borrower with a revised figure for the amount of
interest to be paid as a part of the Pay-Off Amount. The foregoing accrued
interest amount assumes no change in the operative interest rates after the date
hereof. The foregoing principal balance assumes (1) no additional credit
extensions under the Loan Agreement, and (2) that collections received by Bank
in the normal course of business from the account debtors of Borrower are
cleared by their respective banks.

This letter confirms that Borrower has waived the right to seek any additional
credit extensions, and Bank shall not be obligated to make, and Bank shall not
make, any further credit extensions or other financial accommodations under the
Loan Agreement to or for the benefit of Borrower.

Borrower hereby authorizes Bank to deduct the Pay-Off Amount from Borrower’s
account, account number xxxxxxxxxx maintained with Bank.

Effective immediately upon Bank’s receipt of payment in full in cash of the
Pay-Off Amount (the date of Bank’s receipt of the Pay-Off Amount being the
“Pay-Off Date”; should Bank receive payment of the Pay-Off Amount in the form of
a check made payable to Bank, the Pay-Off Date shall be the date that is ten
(10) Business Days following Bank’s receipt of such check), without



--------------------------------------------------------------------------------

further action on the part of the parties hereto (i) all Obligations under the
Loan Agreement and any other related loan and collateral security documents that
may have been issued by Borrower to Bank in connection with the transaction
evidenced by the Loan Agreement (collectively, the “Loan Documents”; provided,
however, “Loan Documents” shall not include any Bank Services Agreement (as
defined below) or any warrant executed by Borrower in favor of Bank and
subsequently assigned to SVB Financial Group) shall be paid and discharged in
full; (ii) all unfunded commitments to make credit extensions or financial
accommodations to Borrower or any other person under the Loan Agreement shall be
terminated; (iii) except as otherwise provided below, all security interests and
other liens of every type at any time granted to or held by Bank as security for
the Obligations shall be terminated and automatically released without further
action by Bank; (iv) all guaranties supporting the Loan Agreement shall be
released without further action by Bank; and (v) all other obligations of
Borrower shall be deemed terminated; provided, however, those obligations,
liabilities, covenants, and terms that are expressly specified in any Loan
Document as surviving that respective agreement’s termination, including without
limitation, Borrower’s indemnity obligations set forth in the Loan Agreement,
shall continue to survive notwithstanding this termination.

Notwithstanding the terms and conditions stated in this Pay-Off Letter, the
Obligations do not include the amounts (such amounts, the “Bank Services
Obligations”) that currently are or that may later be due and payable for
services and products Bank shall continue to provide to Borrower after the Pay
Off Date pursuant to the terms of those agreements listed on Exhibit A attached
hereto (each such agreement, a “Bank Services Agreement”).

Bank authorizes Borrower, or any other party on behalf of Borrower, upon or
after the Pay-Off Date, to prepare and file any UCC-3 Termination Statements or
other documents necessary to evidence the release of Bank’s security interests
in any of Borrower’s property or assets that secured the Obligations and in any
third party and any of such third party’s property or assets that guarantied the
Obligations or provided collateral security therefore. Within three (3) business
days following the Pay-Off Date, Bank shall (i) if required by any third party,
deliver to such third party such termination notices relating to any deposit or
securities account control agreements or other notices terminating Bank’s
security interest arising under the Loan Documents, and (ii) if applicable,
return any pledged stock in Bank’s possession to the pledgor; provided, that any
costs or expenses incurred by Bank with respect to such items (including all
reasonable attorneys’ fees and expenses) shall be reimbursed promptly by
Borrower on demand. From and after the Pay-Off Date, Bank further agrees to
procure, deliver, or execute and deliver to Borrower, from time to time, all
further releases not specified above, certificates, instruments, and documents
as may be reasonably requested by Borrower or which are required to evidence the
consummation of the payoff contemplated hereby, in each case at the expense of
Borrower (including all reasonable attorneys’ fees and expenses).

This letter may be executed by any of the parties hereto on separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature page
of this Pay-Off Letter by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart hereof.

This letter shall be governed by the laws of the State of California and shall
become effective only when signed by Bank and accepted by Borrower by its due
execution in the space provided below.

 

Very truly yours,

 

SILICON VALLEY BANK

 

By:         /s/ Kyle Larrabee                                    

Name:         Kyle Larrabee                                    

Title:           Vice President                                    

 

  

Acknowledged by:

 

RUBICON TECHNOLOGY INC

RUBICONWORLDWIDE, LLC

 

By:     /s/ Mardel A. Graffy                                    

Name:     Mardel A. Graffy                                    

Title:        CFO                                                         

  9-9-16